UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 1, 2010 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 1689 Nonconnah Blvd, Suite 111 Memphis, TN Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 amends the Current Report on Form 8-K of Pinnacle Airlines Corp. filed with the Securities and Exchange Commission on July 1, 2010 related to its acquisition of Mesaba Aviation, Inc. (“Mesaba”). This Form 8-K/A amends section Item 9.01 Financial Statements and Exhibits of the Form 8-K to include the audited financial statements of Mesaba for the year ended December 31, 2009, the unaudited condensed financial statements of Mesaba for the six months ended June 30, 2010, and the unaudited pro forma condensed combined financial information. Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Audited Financial Statements for the Year Ended December 31, 2009 Report of Independent Auditors The Board of Directors and Shareholder of Mesaba Aviation, Inc. We have audited the accompanying balance sheet of Mesaba Aviation, Inc. as of December 31, 2009, and the related statements of income, shareholder’s equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mesaba Aviation, Inc. at December 31, 2009, and the results of its operations and its cash flows for the year then ended in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Memphis, Tennessee June 2, 2011 2 Mesaba Aviation, Inc. Statement of Income Year Ended December 31, 2009 (in thousands) Operating revenues: Regional airline services $ Other Total operating revenues Operating expenses: Salaries, wages and benefits Aircraft rentals Aircraft maintenance, materials and repairs Other rentals and landing fees Depreciation and amortization Other Total operating expenses Operating income Operating income as a percentage of operating revenues % Nonoperating (expense) income: Interest expense, net ) Miscellaneous income, net 58 Total nonoperating expense ) Income from continuing operations before income taxes Income tax expense on continuing operations ) Income from continuing operations Discontinued operations, net of tax Net income $ The accompanying notes are an integral part of these financial statements. 3 Mesaba Aviation, Inc. Balance Sheet As of December 31, 2009 (in thousands, except share information) Assets Current assets Cash $ Restricted cash Receivables, net of allowance of $49 Receivable from parent Spare parts and supplies, net of allowance of $1,515 Prepaid expenses and other assets Deferred income taxes Total current assets Property and equipment Flight equipment Other property and equipment Less accumulated depreciation ) Net property and equipment Goodwill Total assets $ Liabilities and stockholder’s equity Current liabilities Revolving line of credit due to parent $ Accounts payable Accrued expenses and other current liabilities Payable to parent Total current liabilities Deferred income taxes Other liabilities Commitments and contingencies Stockholder’s equity Common stock, $0.01 par value; 1,000 shares issued - Additional paid-in capital Retained earnings Total stockholder’s equity Total liabilities and stockholder’s equity $ The accompanying notes are an integral part of these financial statements. 4 Mesaba Aviation, Inc. Statement of Stockholder’s Equity Year Ended December 31, 2009 (in thousands) Common Stock Additional Retained Shares Amount Paid-In Capital Earnings Total Balance, December 31, 2008 10 $
